[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                 JUNE 9, 2010
                               No. 09-11838                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                   D. C. Docket No. 06-00183-CR-J-20HTS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CHRISTOPHER R. ELY,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 9, 2010)

Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Michael R. Howard, appointed counsel for Christopher R. Ely in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Ely’s conviction and sentence are AFFIRMED.




                                          2